t c memo united_states tax_court said m karara petitioner v commissioner of internal revenue respondent docket no 7748-02l filed date said m karara pro_se d’aun e clark for respondent memorandum opinion gerber chief_judge respondent moved for summary_judgment on the question of whether he may proceed with the collection of petitioner’s and tax_liabilities respondent contends that all section prerequisites have been met and that he should be allowed to proceed with collection petitioner filed a all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated cross-motion for summary_judgment raising several arguments as to why respondent should not be permitted to proceed with collection a hearing on the summary_judgment motions was held at miami florida background petitioner resided in naples florida at the time his petition was filed petitioner’s and tax returns were examined and respondent determined an income_tax deficiency for each year petitioner petitioned this court with respect to both years and on date this court filed a memorandum opinion in karara v commissioner tcmemo_1999_253 sustaining respondent’s determinations a decision was entered and petitioner filed an appeal to the court_of_appeals for the eleventh circuit on date because of petitioner’s failure_to_file a bond while the appeal was pending respondent assessed the and income_tax deficiencies approximately months later on date the court_of_appeals for the eleventh circuit affirmed this court’s decision without published opinion karara v commissioner 214_f3d_1358 11th cir on date the court_of_appeals denied rehearing on date about weeks following the court of appeals’ denial of rehearing respondent mailed to petitioner a final notice--notice of intent to levy and notice of your right to a hearing for the tax_year four days later on date the court_of_appeals stayed issuance of the mandate pending petitioner’s petition for writ of certiorari to the u s supreme court on date petitioner timely requested a hearing for his tax_year by submitting form request for a collection_due_process_hearing during subsequent conversations with respondent petitioner consented to the inclusion of his tax_year in addition to his tax_year for purposes of the sec_6330 hearing on date petitioner filed a petition for writ of certiorari with the supreme court respondent had the option to file a response to the petition but declined to do so therefore in accordance with supreme court rules the solicitor general timely filed a waiver of the right to respond on behalf of respondent approximately weeks later on date the supreme court denied petitioner’s petition for writ of certiorari 531_us_980 on date respondent applied an overpayment_of_tax by petitioner in the amount of dollar_figure toward his tax_liability petitioner and the appeals officer engaged in telephone conferences on september and october and during these conferences respondent notified petitioner that the assessments were valid and subject_to collection because of petitioner’s failure to post a bond while his appeals were in progress see sec_7485 in response petitioner raised the argument that respondent in waiving the right to respond to the petition for writ of certiorari had also waived opposition to the issues presented in the petition petitioner also argued that because of respondent’s waiver petitioner is entitled to a dollar_figure refund on date respondent issued a notice_of_determination concerning collection actions s under sec_6320 and or determining to proceed with collection of petitioner’s and tax_liabilities discussion respondent moved for summary_judgment on the question of whether he may proceed to collect petitioner’s and income_tax liabilities summary_judgment is intended to expedite litigation and avoid unnecessary trials fla peach corp v commissioner 90_tc_678 a motion for summary_judgment may be granted if there is no genuine issue as to any material fact see rule b 118_tc_226 the moving party bears the burden of showing that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 100_tc_32 85_tc_812 this case is ripe for summary_judgment with respect to petitioner’s tax_year genuine issues of material fact exist however with respect to petitioner’s tax_year i sec_6330 hearing prerequisites if a taxpayer neglects or refuses to pay a federal tax_liability within days of notice_and_demand the secretary is authorized to collect such liability by levy on the taxpayer’s property sec_6331 pursuant to sec_6330 a taxpayer has a right to a hearing before the commissioner may levy we first address whether respondent met the hearing prerequisites of sec_6330 with respect to petitioner’s and tax years sec_6330 provides that administrative hearings be held by an impartial officer of the internal_revenue_service office of appeals if dissatisfied with the appeals_office determination a taxpayer may seek judicial review of the decision in this court or a district_court of the united_states as applicable sec_6330 the matters to be considered at the hearing are specified by sec_6330 which provides the appeals officer shall obtain verification that the requirements of applicable law and administrative procedure have been met certain issues may be heard including spousal defenses appropriateness of collection activities and collection alternatives and a challenge to the underlying liability may be raised if the taxpayer did not receive a statutory_notice_of_deficiency or otherwise receive an opportunity to dispute the liability sec_6330 petitioner and an impartial appeals officer conducted an administrative hearing comprising three separate telephone calls for purposes of the hearing petitioner and respondent agreed to place petitioner’s and tax years at issue because this court had previously entered a decision the merits of petitioner’s underlying tax_liability were not at issue at the administrative hearing and are not at issue here therefore we review respondent’s administrative determination to proceed with collection for an abuse_of_discretion sec_6330 114_tc_604 because petitioner was not entitled to question the underlying tax_liability his administrative hearing was limited to collection issues including spousal defenses the appropriateness of respondent’s intended collection action and collection alternatives petitioner raises two issues with respect to the appropriateness of respondent’s collection actions respondent assessed petitioner’s and tax_liabilities on date on date respondent issued to petitioner a final notice--notice of intent to levy and notice of your right to a hearing for his tax_year on petitioner does not challenge his underlying tax_liability but rather challenges respondent’s ability to collect petitioner contends that there was a waiver or some form of estoppel connected with respondent’s waiver of respondent’s right to respond to petitioner’s petition for writ of certiorari brief and at the summary_judgment hearing petitioner argued that during an date telephone conversation he and a department of justice attorney agreed to stay further collection activity with respect to petitioner’s and tax_liabilities until the decision of the tax_court in his deficiency_suit became final petitioner further contends that he raised this issue at the administrative hearing and that it was an abuse_of_discretion that the appeals officer did not consider it respondent acknowledges the agreement to stay collection and maintains that there was compliance with its terms sec_6330 precludes the commissioner from proceeding with a proposed levy that is the subject of a hearing while the hearing and any related appeals are pending see 119_tc_252 therefore as of date the date that respondent received petitioner’s request for a hearing respondent was precluded from proceeding with levy actions pending the outcome of this appeal see 117_tc_127 in that respect respondent has not pursued enforced collection since issuing the final notice--notice of intent to levy and notice of your right to a hearing on date accordingly and irrespective of the agreement to stay collection since date respondent has otherwise been precluded from proceeding with levy activity there is no indication in the summary_judgment documents as to whether petitioner raised the collection stay agreement issue in the administrative hearing moreover it appears that respondent complied with its terms the supreme court's denial of the petition for writ of certiorari on date finalized the decisions of the tax_court and the court_of_appeals for the eleventh circuit in accordance with the agreement respondent did not resume any collection activity until approximately months after the supreme court’s denial of petitioner’s petition for writ of certiorari petitioner makes a second argument as to why respondent should be precluded from proceeding with collection the essence of petitioner’s argument is that respondent failed or waived the right to respond to petitioner’s petition for writ of certiorari petitioner further contends that the waiver of the right to respond constitutes a waiver or bar to respondent with respect to petitioner’s position that he owes no tax for and petitioner bases his position on rule of the rules of the supreme court which among other provisions sets forth procedures for waiver of the right to respond to a petition for writ of certiorari specifically petitioner contends that the waiver of the right to respond foreclosed respondent from taking collection action against petitioner petitioner’s reliance on respondent’s resumed collection activity offsetting against petitioner’s liability an overpayment from another period was unrelated to a levy on petitioner’s property rule of the rules of the supreme court is misplaced and without substance the rule’s purpose relates solely to procedural requirements for filing briefs in opposition reply briefs and supplemental briefs with respect to petitions for writs of certiorari the rule has no bearing on petitioner’s underlying tax_liability or on whether respondent may proceed with collection activity respondent’s waiver was not a concession with respect to petitioner’s tax_liabilities respondent provided petitioner with an opportunity for a hearing pursuant to sec_6330 the appeals officer properly considered and met the sec_6330 hearing requirements with respect to petitioner’s and tax years ii sec_6330 notice requirements the next issue we consider is whether respondent met the notice requirements of sec_6330 for petitioner’s and tax years before proceeding with a levy the secretary must meet several notice requirements sec_6330 provides that no levy may be made on any property of a taxpayer unless the secretary before proceeding with the levy has notified the person in writing of the right to a hearing sec_6330 specifies that such notice be given in person left at the taxpayer’s dwelling or usual place of business or sent by certified or registered mail to the on brief in addition to taking the rule completely out of context petitioner distorted its text by omitting relevant phrases and adding language taxpayer’s last_known_address further such notice must be furnished at least days before the first levy action see sec_6330 petitioner received timely written notice of respondent’s intent to levy and petitioner’s right to request a hearing for his tax_year however the record does not reflect one way or the other whether a notice_of_intent_to_levy was issued with respect to petitioner’s tax_year petitioner raised this issue with respondent before his administrative hearing for simplicity petitioner and respondent agreed to and held a hearing with respect to both the and tax_liabilities however the plain meaning of sec_6330 is that no levy may be made without proper notice to a taxpayer petitioner’s agreement to include his tax_year cannot substitute for the explicit notice requirements of sec_6330 respondent may not proceed with a levy with respect to petitioner’s tax_liability without satisfying these requirements sufficient evidence was not produced for us to ascertain whether respondent issued to petitioner a final notice--notice of intent to levy and notice of your right to a hearing for his tax_year this is a genuine issue of material fact and accordingly the cross-motions for summary_judgment with respect to this issue are denied apart from this single flaw respondent met all of the sec_6330 prerequisites with respect to petitioner’s and tax years the appeals officer verified that respondent had complied with all legal and procedural requirements pertaining to the proposed levy in addition the appeals officer balanced the need to efficiently collect tax with concerns that the means of collection be no more intrusive than necessary finally because of a lack of viable collection alternatives the appeals officer concluded that the proposed levy was legally and procedurally correct accordingly we hold that respondent’s determination to proceed with collection of petitioner’s tax_liability was not an abuse_of_discretion to reflect the foregoing an order will be issued granting in part and denying in part respondent’s motion for summary_judgment and denying petitioner’s cross-motion
